DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (US 5329923) in view of Selkee (US 20100063478). 
Regarding claim 1, Lundquist discloses (Figures 1-3) an apparatus, comprising: (a) a catheter (21); (b) an electrode tip (28, 29) located at a distal portion of the catheter (21); (c) a tube (31) located at the distal portion of the catheter, the tube (31) extending proximally relative to the electrode tip (28, 29), the tube (31) comprising: (i) a plurality of segments (separating slots 41) that are at least partly disconnected from each other, and (ii) a plurality of bridges (respective elements of 31 connecting adjacent segments) that span respective neighboring pairs of the segments, the bridges being disposed at different respective circumferential positions along the tube (31) and at different longitudinal positions along the tube (31), (Col. 4, line 29 – Col. 5, line 25).

Regarding claim 2, Lundquist in view of Selkee teaches the apparatus of claim 1, and each of the strain gauges being coupled to an outer surface of the respective one of the bridges. 
Regarding claim 3, Lundquist in view of Selkee teaches the apparatus of claim 1, and each of the strain gauges being coupled to an inner surface of the respective one of the bridges. Specifically, Selkee teaches (Figure 12) that the one or more strain gauges are indirectly coupled to a surface of the respective one of the bridges, without specifying which side of the surface ([0051]). Therefore, the modified device could have the one or more strain gauges indirectly coupled to the inner surface of the respective one of the bridges of the tube. 
Regarding claim 4, Lundquist in view of Selkee teaches the apparatus of claim 1, and Lundquist further discloses (Figures 1-3) the tube (31) being shaped to define one or more slots (41) at respective longitudinal positions along the tube, each of the slots (41) separating between a respective pair of the segments (Col. 4, line 29 – Col. 5, line 25).
Regarding claim 5, Lundquist in view of Selkee teaches the apparatus of claim 4, and Lundquist further discloses (Figures 1-3) each of the slots (41) including a circumferential portion that passes circumferentially along the tube, and two longitudinal portions that pass longitudinally along the tube (31) at respective ends of the circumferential portion, and wherein a respective one of the bridges is between the two longitudinal portions of the slot (41), (Col. 4, line 29 – Col. 5, line 25).
Regarding claim 6, Lundquist in view of Selkee teaches the apparatus of claim 4, but fails to teach each of the slots being, circumferentially, between 315 and 345 degrees long. However, it would have been obvious to one having ordinary skill in the art at the time the invention was 
Regarding claim 9, Lundquist in view of Selkee teaches the apparatus of claim 1, and Lundquist further discloses (Figures 1-3) the tube being metallic (Col. 4, lines 12-28).
Regarding claims 16 and 19, Lundquist discloses (Figures 1-3) a method, comprising: using a tip electrode (28, 29) at a distal end of a catheter (21),  passing an ablating signal into tissue, the catheter including a tube (31) that includes a plurality of segments (separating slots 41) that are at least partly disconnected from each other, and a plurality of bridges (respective parts of 31 connecting adjacent segments) that span respective neighboring pairs of the segments, the bridges being disposed at different respective circumferential positions along the tube (31) and at different longitudinal positions along the tube (31), (Col. 4, line 29 – Col. 5, line 25).
Lundquist fails to disclose, while passing the ablating signal into the tissue, estimating a force applied to the tissue by the catheter, using one or more strain gauges coupled to the bridges such that the strain gauges are disposed at different respective circumferential positions along the tube and at different longitudinal positions along the tube, the force estimate being based on strain measurements obtained at the different respective circumferential and longitudinal positions of the strain gauges, estimating the force comprising: using the strain gauges, outputting signals in response to bending of the bridges, and based on the signals, estimating the force. However, Selkee teaches (Figure 12) a method of ablating using a catheter with a slotted part (80) having a plurality of segments (separated by the slots in part 80) connected by a plurality of bridges (respective parts 
Regarding claim 21, Lundquist discloses (Figures 1-3) an apparatus, comprising:(a) a catheter (21); (b) an electrode assembly (28, 29) located at a distal portion of the catheter (21); (c) a tube (31) located at the distal portion of the catheter (21), the tube (31) extending proximally relative to the electrode assembly (28, 29), the tube (31) comprising: (i) a proximal end, (ii) a distal end, (iii) a plurality of segments (separating slots 41) arranged in a linear fashion between the proximal end and the distal end, the plurality of segments defining a plurality of gaps (41) between 
Lundquist fails to disclose a plurality of strain gauges, each strain gauge of the plurality of strain gauges being coupled to a respective bridge of the plurality of bridges such that the strain gauges are linearly displaced from each other and circumferentially displaced from each other, each strain gauge of the plurality of strain gauges being configured to output a signal in response to bending of the respective bridge of the plurality of bridges. However, Selkee teaches (Figure 12) a catheter with a slotted part (80) having a plurality of segments (separated by the slots in part 80) connected by a plurality of bridges (respective parts of the center of 80 connecting adjacent segments). The slotted part (80) includes a plurality of strain gauges (490) being indirectly coupled tothe catheter tube, and the strain gauges being configured to output a signal in response to bending of the catheter tube and configured to output a signal in response to bending of the catheter tube ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include a strain gauge being coupled to a respective one of the bridges of the slotted part, and being configured to output a signal in response to bending of the respective one of the bridges, as taught by Selkee, because the modification would detect bending strain to determine forces applied to the catheter (Selkee, [0051]) to aid in use of the device. Furthermore, since the tube of the modified device includes the different circumferentially positioned segments and bridges disclosed by Lundquist, each strain gauge of the plurality of strain gauges would be indirectly coupled to a respective bridge of the plurality of bridges such that the strain gauges are linearly displaced from each other and circumferentially 
Regarding claim 22, Lundquist in view of Selkee teaches the apparatus of claim 21, and Lundquist further discloses (Figures 1-3) the electrode assembly (28, 29) comprising a tip electrode, the tip electrode comprising a circumferential face and a distal face (Col. 4, line 29 – Col. 5, line 25).
Claims 11-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist in view of Selkee, as applied to claims 1 and 16, and further in view of Rankin et al., (US 20140276052), hereinafter Rankin. 
Regarding claim 11, Lundquist in view of Selkee teaches the apparatus of claim 1, but fails to teach the strain gauges being mounted on a PCB disposed within the tube. However, Rankin teaches (Figure 11) an apparatus with at least one printed circuit board (PCB), (200, 202, 204) disposed within a tube and configured to carry the signals from sensors mounted on the PCB ([0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist in view of Selkee such that the strain gauges are mounted on a PCB disposed within the tube, as taught by Rankin, because the modification would provide flexible circuits (Rankin, [0076]) to ensure that movement of the device does not disturb the signal communication.
Regarding claims 12-14, Lundquist in view of Selkee teaches the apparatus of claim 1, but fails to teach a structure that supports a PCB disposed within the tube, the structure comprising a conduit configured to allow passage of fluid therethrough, a plurality of tabs and being coupled to the tube by virtue of the tabs fitting into complementary apertures in the tube. However, Rankin 
Regarding claims 17 and 18, Lundquist in view of Selkee teaches the method of claim 16, but fails to teach passing a fluid through a plurality of fluid apertures in the tip electrode while passing the ablating signal into the tissue, wherein the passing the fluid through the plurality of fluid apertures comprises passing the fluid through the plurality of fluid apertures via the tube. However, Rankin (Figure 7) teaches a method including passing a fluid through a plurality of fluid apertures (30) in a tip electrode (28) while passing the ablating signal into the tissue, wherein the passing the fluid through the plurality of fluid apertures (80) comprises passing the fluid through the plurality of fluid apertures (30) via the tube ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist in view of Schweitzer to perform the steps above, as taught by Rankin, because the modification would supply cooling fluid to the tip electrode (Rankin, [0044]) to enhance safety of the device.
Regarding claim 20, Lundquist in view of Selkee teaches the method of claim 19, but fails to teach using a printed circuit board disposed within a lumen of the catheter, carrying the signals to a proximal end of the catheter. However, Rankin teaches (Figure 11) using a printed circuit board (PCB), (200, 202, 204) disposed within a lumen of the catheter to carry signals to a proximal .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist in view of Selkee, as applied to claim 12, and further in view of Govari (US 20140024970). 
Regarding claim 15, Lundquist in view of Selkee teaches the apparatus of claim 12, but fails to teach the strain gauge comprising three strain gauges disposed at different respective circumferential positions along the tube. However, Govari teaches (Figures 1-5) a catheter with three strain gauges (44A, 44B, 44C) disposed at different respective circumferential positions along a tube (42), ([0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist in view of Selkee to include three strain gauges disposed at different respective circumferential positions along the tube, as disclosed by Govari, because the modification would enhance values read by the strain gauges (Govari, [0054]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist in view of Selkee, as applied to claim 21, and further in view of Grunewald et al., (US 20130123775; hereinafter Grunewald).  
Regarding claim 23, Lundquist in view of Selkee teaches the apparatus of claim 21, but fails to teach the electrode assembly comprising a microelectrode. However, Grunewald teaches (Figures 8-9) a catheter in which an electrode assembly (19’) comprises a microelectrode (20B), ([0089]). It would have been obvious to one of ordinary skill in the art before the effective filing 
Response to Arguments
Applicant’s arguments filed 08/27/2020, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different prior art reference Lundquist, which teaches a catheter having an electrode tip and a slotted tube including segments separated by bridges with slots in between neighboring segments. In combination with Selkee, the modified device/method teaches the invention as claimed in claims 1, 16, and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794